Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 01/15/2021, wherein claim 1, 5 have been amended, and claims 2, 6, 13, 14 have been canceled.
1, 3, 4, 5, 7-8 are pending.

Note: Applicant elects compound of structure below as species for compound of Formula I. 

    PNG
    media_image1.png
    245
    671
    media_image1.png
    Greyscale


Applicant’s amendment by inserting specific compounds overcomes the rejection of claims 1, 5 under 35 U.S.C. 112, first paragraph.
Any other rejection from the previous office action, which is not restated herein is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "The method of claim 6" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claim 6 is cancelled.
Claim 7 is interpreted as depending on claim 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 3, 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jonosky et al. (WO 2005097090, PTO-892 of record), and further in view of Lee et al. (Neuropharmacology (2015, 97, 464-475, PTO-892 of record).
Jonosky et al. discloses a method of reversing opiate tolerance or opiate dependence (opiate addiction) comprising administering a therapeutically effective amount of an agent that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a mammal undergoing an opiate analgesic treatment. See claims 40, 41, page 109. Jonosky et al. also teaches a method of controlling tolerance to an opiate analgesic compound, the improvement consisting of administering an effective amount of a compound that disrupts an interaction between 
claims 45, 46, page111; see page 51, line 6-page 52, line 5. The reduced dose of morphine (opiate) also reduces adverse side effects associated with morphine administration, and can significantly reduce the addiction potential of morphine in susceptible individuals. See page 51, lines 15-29. The compounds that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be of structure of formula (I) shown below which encompasses instant elected species when R2 is –OH, n = 2, R1 = -OH, -COOH. See page 27, lines 4-16; page 101; page107, claim 36. It is taught that the opiate analgesic is selected from morphine, codeine, oxycodone hydrochloride, hydromorphone hydrochloride etc. See page 106, claim 31; page 52, lines 6-21. Pharmaceutical compositions containing active agents, opiate analgesics and PSD95-nNOS disrupting agent are also taught. See page 53, lines 6-31.

    PNG
    media_image2.png
    195
    414
    media_image2.png
    Greyscale

Jonosky et al. does not explicitly teach administration of instant elected species as a compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) for reversing opiate tolerance or opiate 
Jonosky et al. does not explicitly teach administration of instant elected species as a compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) for treating a patient with an opiate dependence (opiate addiction i.e opioid abuse).
Lee et al. teaches that aberrant increases in NMDA receptor (NMDAR) signaling contributes to central nervous system sensitization and chronic pain by activating neuronal nitric oxide synthase (nNOS) and generating nitric oxide (NO).  Because the scaffolding protein postsynaptic d. 95kDA (PSD95) tethers nNOS to NMDARs, the PSD95-nNOS complex represents a therapeutic target.  Small mol. inhibitors IC87201 (EC5O: 23.94 μM) and ZL006 (EC50: 12.88 μM, instant elected species) directly inhibited binding of purified PSD95 and nNOS proteins in AlphaScreen without altering binding of PSD95 to ErbB4. See abstract. Lee et al. teaches that ZL006 disrupts the PSD95-nNOS complex. See page 3-page 4, line 5. Note: the structure of ZL006 is same as instant elected species.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer instant compound ZL006 or a composition comprising instant compound ZL006 to reverse opiate tolerance, treat opioid addiction or dependence to a mammal undergoing an opiate analgesic treatment because 1) Jonosky et al. discloses a method of reversing opiate tolerance or opiate dependence (opiate addiction) comprising administering a therapeutically effective amount of an agent that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post ZL006 to a mammal with opioid dependence, opioid addiction with reasonable expectation of success of reversing opiate tolerance, treat opioid addiction or dependence, since compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be used to reverse opiate tolerance, treat opioid addiction or dependence; and since ZL006 disrupts the PSD95-nNOS complex.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer instant compound ZL006 or a composition comprising instant compound ZL006 to a patient with an opioid addiction or opioid dependence because 1) Jonosky et al. discloses a method of reversing opiate tolerance or opiate dependence (opiate addiction) comprising administering a therapeutically effective amount of an agent that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a mammal undergoing an opiate analgesic treatment; Jonosky et al. teaches that the compounds that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be of structure of formula (I) shown above which ZL006 to a mammal with opioid dependence, opioid addiction with reasonable expectation of success of treating opioid addiction or dependence, since compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be used to reverse opiate tolerance, treat opioid addiction or dependence; and since ZL006 disrupts the PSD95-nNOS complex.
Further, regarding the recitation “A method of inhibiting opioid-induced dopamine efflux in a neural cell” in claim 1, it is pointed out that Jonosky et al. in view of Lee et al. render obvious administration of instant elected species a compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a mammal undergoing an opiate analgesic treatment, and such administration will inhibit opioid-induced dopamine efflux in a neural cell, since it is the property of the compound on administration to a mammal undergoing an opiate analgesic treatment.
Further, regarding the recitation “wherein administration of said compound decreases opioid reward and thereby inhibits opioid abuse liability” in claim 5, it is pointed out that Jonosky et al. in view of Lee et al. render obvious administration of instant elected species a compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a patient with an opioid addiction or opioid dependence, and such administration will decreases opioid reward and thereby 

Response to Arguments
	The rejection has been modified in view of Applicant’s amendment.	
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that “applicant asserts that Jonosky merely teaches that an agent that disrupts nNOS and PSD95 interaction can be used in conjunction with the administration of an opioid to either reduce or reverse opiate tolerance (claim 40) or reduce or reverse opiate dependence (claim 41), but in both instances "in a mammal undergoing an opiate analgesic treatment". The reference is devoid of any teaching or suggestion of the present invention; that an agent that disrupts an interaction between nNOS and PSD95 can be used as a stand-alone therapeutic strategy to treat patients suffering from opioid dependency and/or addiction (see paragraph [0007] of the specification). Only Applicant's discovery that such agents also inhibit opioid- induced dopamine efflux in a neural cell would motivate one to treat an individual already suffering from opioid dependency to assist them in overcoming their dependency. Specifically, Applicant's whole animal studies show that the PSD95-nNOS inhibitor blocks the ability of morphine to produce reward. In the absence of the PSD95-nNOS inhibitor, animals return to the chamber where they previously received an opioid (it produces conditioned place preference). Following treatment with the PSD95-nNOS inhibitor the opioid no longer produces this rewarding effect.” Applicant’s arguments have been considered. As reduce or reverse opiate dependence (claim 41, opioid addiction), in a mammal undergoing an opiate analgesic treatment.  Accordingly, one of ordinary skill in the art would have been motivated to administer instant compound ZL006 or a composition comprising instant compound ZL006 to a mammal with opioid dependence, opioid addiction with reasonable expectation of success of reversing opiate tolerance, treating opioid addiction or dependence, since compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be used to treat opioid addiction or dependence; and since ZL006 disrupts the PSD95-nNOS complex. Further, regarding the recitation “A method of inhibiting opioid-induced dopamine efflux in a neural cell” in claim 1, it is pointed out that Jonosky et al. in view of Lee et al. render obvious administration of instant elected species a compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a mammal undergoing an opiate analgesic treatment, and such administration will inhibit opioid-induced dopamine efflux in a neural cell, since it is the property of the compound on administration to a mammal undergoing an opiate analgesic treatment.
 	Further, Applicant’s remarks that “The reference is devoid of any teaching or suggestion of the present invention; that an agent that disrupts an interaction between nNOS and PSD95 can be used as a stand-alone therapeutic strategy to treat patients suffering from opioid dependency and/or addiction (see paragraph [0007] of the specification)”, it is pointed out that instant claim 1 recites “said method comprising” that is, it does not exclude administering other agents such as morphine; further instant claim 
Applicant argues that “While Jonosky suggests that the use of an agent that disrupts an interaction between nNOS and PSD95 in conjunction with opioid therapy may be effective to prevent the development of opioid dependency (as speculated in claim 41) there is no teaching or suggestion of treating an individual addicted to opioids.” Applicant’s arguments have been considered. It is pointed out that Jonosky teaches that an agent that disrupts nNOS and PSD95 interaction can be used to either reduce or reverse opiate dependence (claim 41, opioid addiction), in a mammal undergoing an opiate analgesic treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer instant compound ZL006 or a composition comprising instant compound ZL006 to treat opioid addiction or dependence treatment because 1) Jonosky et al. discloses a method of reversing opiate tolerance or opiate dependence (opiate addiction) comprising administering a therapeutically effective amount of an agent that disrupts an interaction ZL006 to a mammal with opioid dependence, opioid addiction with reasonable expectation of success of treating opioid addiction or dependence, since compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be used to reverse opiate tolerance, treat opioid addiction or dependence; and since ZL006 disrupts the PSD95-nNOS complex.
Applicant argues that “one of ordinary skill in the art would expect that a compound that increases opioid analgesic efficacy or suppresses tolerance would also increase the rewarding effects of the opioids, since the inhibitors would appear to be enhancing the potency of the administered opioid. Surprisingly, applicant has discovered that the PSD95-nNOS inhibitors do the opposite- they block the rewarding effects of opioids, as shown in the behavioral (conditioned place preference) and neurochemical (fast scan cyclic voltammetry) studies presented in the present application.” Applicant’s arguments have been considered, but not found persuasive. Applicant’s remarks that “one of ordinary skill in the art would expect that a compound that increases opioid analgesic efficacy or suppresses tolerance would also increase the rewarding effects of the opioids”, claims 45, 46, page111; see page 51, line 6-page 52, line 5. Jonosky et al. teaches that the reduced dose of morphine (opiate) also reduces adverse side effects associated with morphine administration, and can significantly reduce the addiction potential of morphine in susceptible individuals.
Applicant argues that “Jonosky is devoid of any teaching regarding the suppression of opioid reward and thus7 fails to provide any motivation to administer the compounds of the present invention in the absence of administering an opioid for treatment of opioid addiction.” Applicant’s arguments have been considered, but not found persuasive as discussed above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer instant compound ZL006 or a composition comprising instant compound ZL006 to a patient with an opioid addiction or opioid dependence because 1) Jonosky et al. discloses a method of reversing opiate tolerance or opiate dependence (opiate addiction) comprising administering a therapeutically effective amount of an agent that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) to a mammal undergoing an opiate analgesic treatment; Jonosky et al. teaches that the compounds that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be of structure of formula (I) shown above which encompasses instant elected species, 2) Lee et al. teaches that ZL006 to a mammal with opioid dependence, opioid addiction with reasonable expectation of success of treating opioid addiction or dependence, since compound that disrupts an interaction between neuronal nitric oxide synthase (nNOS) and post synaptic density protein 95 (PSD95) can be used to reverse opiate tolerance, treat opioid addiction or dependence; and since ZL006 disrupts the PSD95-nNOS complex.
	Applicant argues that “The data presented in Figs. 6-8 demonstrate administration of agents disrupting interaction between nNOS and PSD95 blocks dopamine (DA) efflux and thus inhibits opioid reward. The present claims have been amended to clarify that the claimed method is directed to the administration of specific claimed compounds as the sole active agent to inhibit the development of opioid reward and thus provide a treatment for opioid addicted individuals.” Applicant’s arguments have been considered. It is pointed out that to block dopamine (DA) efflux and inhibit opioid reward by claimed compound one needs to administer opioid, since opioid reward is due to opioid-induced dopamine effect. It is pointed out that instant claim 5 recites “wherein administration of said compound decreases opioid reward” i.e one needs to administer opioid to decrease opioid reward which is due to opioid-induced dopamine efflux.

Prior Art made of Record:
WO 2004071413:
TITLE: Method and composition for potentiating an opiate analgesic
INVENTOR(S): Wang, Zaijie

Behavioural Brain Research, 2016, 305, 23-29, PTO-1449.
     CN 104045552;
 
AB   The invention relates to arom. compds. (e.g., I) and their
     pharmaceutically acceptable salts thereof, processes for prepg. them,
     pharmaceutical prepns. comprising them, and their use as neuroprotective
     agents.  The compds. are neuronal nitric oxide synthase-postsynaptic d.
     protein-95(nNOS-PSD95) decoupling agents and useful in the treatment of diseases caused by neuronal damage.

Carey et al. chronic pain; ZL006, PRINTED Neuroscience (Amsterdam, Netherlands), 2017, 349, 303-317.
                         
     



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627